Opinion by
Mb. Justice Potter,
In the statement of claim filed by the plaintiff in this case, it was averred that the plaintiff’s firm “ rented the fifth floor of the said building of the defendant, who was then and there lessee of the entire premises,” and that it was the duty of defendant to accord to the plaintiff ready" and convenient ingress and egress from the building by the back stairway, and it was charged that the defendant had negligently violated such duty by blocking up the stairway by placing boxes upon it. Upon the trial it appeared that plaintiff’s firm did not rent from defendant, but that both leased from a third party, agent for the owner of the building. Plaintiff moved to amend the statement to accord with the facts, but the court refused to allow the amendment, holding that it would introduce a new cause of action. No exception was taken to the refusal to allow plaintiff to amend.
*618At the close of the plaintiff’s testimony, a compulsory non-suit was entered, which the court subsequently refused to take off. This refusal is the only question properly raised upon this appeal. It seems that while the trial judge was of opinion that there was a material variance between the allegations and the proof, yet the refusal to take off the nonsuit was based upon the ground that the negligence of the defendant was not the proximate cause of the accident. An examination of the statement shows that the substantial cause of action which it sets forth, is that'upon which the plaintiff relied at the trial. The statement as to the respective tenancies of the parties was merely explanatory, and might have been omitted. It is clearly set out that the plaintiff’s firm were occupants of the fifth floor of the building and the defendant “ then and there occupied certain floors of said building below plaintiff; ” that defendant, his servants and agents, permitted and caused to be placed upon a certain stairway, leading to and from the fifth floor, divers boxes so that the stairway became choked and blocked with said boxes, and ingress to and egress from the fifth floor by way of said stairway was cut off, and as a result thereof the plaintiff was injured.
This was a direct averment of negligence on the part of the defendant which the evidence produced at the trial tended to prove. We think it was sufficient. See Coates v. Chapman, 195 Pa. 109. In his opinion refusing to take off the nonsuit the trial judge says that under the evidence the jury would have been warranted in finding that the boxes placed by defendant’s workmen upon the back stairway constituted the obstruction which prevented the plaintiff from making use of that means of exit. But he does not think this act of negligence can be considered as the proximate cause of the injuries which resulted to plaintiff. In this conclusion -we cannot agree. A case much like the present one in some of its facts was Sewell v. Moore, 166 Pa. 570. There the plaintiff was prevented from reaching the fire escape by the fact that the door leading to it was locked and she then jumped from a window and was injured. The court said (p. 576) : “The difficulty was in the locking of the door that led to the fire escape on the third floor. The plaintiff got to this in time and had it been open as it should have been she would have *619escaped injury. . . . The only proximate and effective cause of the injury was the locking of the door.”
A cause is not too remote merely because it produces the damages by means of an intermediate agency. Where the injury was tifie immediate consequence of some peril to which the injured party was obliged to expose himself in order to avoid the peril arising from the defendant’s negligence, it is proximate enough: Pittsburg v. Grier, 22 Pa. 54; Vallo v. Express Co., 147 Pa. 404.
The cases upon this subject are reviewed in Gudfelder v. Pittsburg, etc., Railway Co., 207 Pa. 629, and the test of proximate cause is again cited as being whether the facts between the negligent act and the final result to the plaintiff constitute a continuous succession of events, so linked together that they become a natural whole.
In the present case, danger from fire was reasonably to be apprehended and guarded against at all times. The stairways both front and back formed the natural means of passage to and from the upper stories, and common prudence required that they be kept free from obstructions. When the servants of the defendant blocked up the passageway, they may not have anticipated that a fire would occur so soon, but they were responsible for any resulting damage which might be caused by their careless act. The result might have been a fall upon the stairway by some one seeking to pass. It might have resulted in damage in more than one unforeseen direction. But as it was, it so happened that under the imperative necessity of escaping from the fire, the plaintiff sought to descend the stairway. Had it been unobstructed he could readily have escaped in that way. But he says in his testimony that the boxes which had been placed in the way by the defendant’s servants cut him off. Being in extreme peril, and acting upon what seemed to him the best judgment, he says that the only way of escape he then found open, was through a window and down a rope, and then by a drop to the ground. In following this method, he received the injuries for which he here seeks to recover. If the jury believe the testimony of the plaintiff, it presents a succession of events which may properly be considered as unbroken. Certainly if the sequence of events as they actually did occur, had been suggested be*620forehand to the mind of a reasonably prudent man, he would have thought it quite possible for them to follow.
Our conclusion in this ease, is that if the stairs were so obstructed that the plaintiff could not reasonably make use of them, such obstruction may have fairly been held to be the proximate and effective cause of the injury suffered by the plaintiff.
The assignment alleging error in the refusal to take off the nonsuit is sustained.
The judgment is reversed and a procedendo is awarded.